Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 10, 13-15, 17, 18, and 22 are rejected under 35 U.S.C. 103 as being obvious over Liu et al., U.S. 2015/0330217 in view of Ortiz et al., U.S. 2014/0340991.
On claim 1, Liu cites except as indicated: 
A downhole telemetry method comprising: 
driving a pulser device based on an input data stream, 
wherein driving the pulser device includes generating modulated pressure pulses including pulse position modulating pressure pulses and modulated pulse shapes within a fluid telemetry medium ([0033] low and high amplitude mud pulses).
Regarding the excepted:
“pulse position modulating pressure pulses,” Liu, while disclosing modulated pulse shapes within a fluid telemetry medium, Liu doesn’t disclose the excepted claim limitations.
In the same art of wellbore drilling, Ortiz, the Abstract, [0019 and 35] discloses an embodiment which differential pulse position modulation is used in wellbore operations. 
It would have been obvious at the time the claimed invention was filed to modify the pulser devices as described in Liu to use the pulse position modulation feature disclosed in Ortiz. Ortiz discloses a known variant of signal transmission used in mud pulsation and one of ordinary skill in the art would have substituted one known form of pulse modulation for another known pulse modulation and the results of the substitution would have predicted the claimed invention. 
On claim 2, Liu cites: 
The method of claim 1, wherein the pulser device comprises a valve and a valve controller configured to open and close the valve, and wherein said driving the pulser device comprises: 
generating a valve control signal that encodes one or more pulses shapes corresponding to valve open or close signals; and applying the valve control signal to the valve controller.[0033] discloses telemetry signal being sent to a controller 106 (see FIG. 9) in the MWD tool 20 which then actuates the fluid pressure pulse generator 30 to generate a dual pulse height telemetry signal having high and low amplitude pressure pulses 14, 15. 
On claim 3, Liu cites: 
The method of claim 1, wherein the modulated pulse shapes correspond to two or more amplitude contours (see the rejection of claim 1 citing the high and low amplitude pulses), said method further comprising: detecting pressure pulses transmitted across the fluid telemetry medium; and demodulating the modulated pressure pulses by decoding amplitude contours of each of the detected pressure pulses ([0078] Referring now to FIG. 11(b), the surface pressure transducer 17 detects the pressure pulses 14, 15 and sends this analog telemetry signal to the ADC 122 to convert the waveform into a digital telemetry signal (Step 160). Then, the DSP 124 applies one or more digital signal processing operations to improve the clarity of the signal (Step 162). Then, the telemetry signal is fed into the decoder 126 which demodulates the telemetry signal by first locating the peak of each pressure pulse using a point-to-point multiplication and addition correlation technique as is known in the art).
On claim 5, Liu cites: 
The method of claim 3, wherein decoding amplitude contours of each of the detected pressure pulses comprises cross-correlating the amplitude contours of each of the detected pressure pulses with stored pulse contours corresponding to data symbols. Abstract, “The method comprises: converting measurement data into a bitstream comprising symbols of a selected symbol set; encoding the bitstream into a pressure pulse telemetry signal using a modulation technique that includes amplitude shift keying, wherein each symbol of the selected symbol set is assigned a pressure pulse having a unique amplitude; and generating pressure pulses in the drilling fluid corresponding to the telemetry signal. Alternatively, the method can comprise a modulation technique that includes amplitude shift keying and phase shift keying and wherein each symbol of the selected symbol set is assigned a pressure pulse having a unique combination of amplitude and phase.”
On claim 6, Liu cites: 
The method of claim 5, wherein said cross-correlating the amplitude contours of each of the detected pressure pulses with the stored pulse contours includes: executing a matching function to determine correlation curves for each of the stored pulse contours across a set of the detected pressure pulses; determining peak values for each of the correlation curves; and determining data symbols for each of the detected pressure pulses based on comparing the peak values for each of the correlation curves. See the rejection of claim 5 which discloses the same subject matter as claim 6 and is rejected for the same reasons. 
On claim 10, Liu cites except: 
The method of claim 1, wherein said pulse position modulating comprises modulating separations between pressure pulses. Liu, [0077] discloses modulating and demodulating telemetry signals using the techniques disclosed in [0076]. Liu doesn’t specifically disclose this feature being used to modulate “separations between pulses.” However, it would have been obvious at the time the claimed invention was filed to modify Liu’s modulation techniques to include “separations” or “spaces.” In this instance, telemetry data would need to be in separable form such that, for example, data described in [0064] can distinguish temperature sensor data from shock or other data. Thus, it is likely one of ordinary skill in the art would have included modulating separations or spaces to allow one type of telemetry to be distinguished from the other. 
On claim 13, Liu cites: 
A fluid telemetry system comprising: a pulser device; and a control system for driving the pulser device based on an input data stream, wherein driving the pulser device includes generating modulated pressure pulses including pulse position modulation pressure pulses and modulated pulse shapes within a fluid telemetry medium. See the rejection of claim 1 which discloses the same subject matter as claim 13 and is rejected for the same reasons.
On claim 14, Liu cites: 
The fluid telemetry system of claim 13, wherein the pulser device comprises a valve and a valve controller configured to open and close the valve, and wherein said driving the pulser device comprises: generating a valve control signal that encodes one or more pulses shapes corresponding to valve open or close signals; and applying the valve control signal to the valve controller. See the rejection of claim 2 which discloses the same subject matter as claim 12 and is rejected for the same reasons.
On claim 15, Liu cites: 
The fluid telemetry system of claim 13, wherein the modulated pulse shapes correspond to two or more amplitude contours, said fluid telemetry system further comprising: a receiver configured to detect pressure pulses transmitted across the fluid telemetry medium; and a decoder configured to demodulate the modulated pressure pulses by decoding amplitude contours of each of the detected pressure pulses.
See the rejection of claim 3 which discloses the same subject matter as claim 15 and is rejected for the same reasons.
On claim 17, Liu cites: 
The fluid telemetry system of claim 15, wherein decoding amplitude contours of each of the detected pressure pulses comprises cross-correlating the amplitude contours of each of the detected pressure pulses with stored pulse contours corresponding to data symbols. See the rejection of claim 6 which discloses the same subject matter as claim 17 and is rejected for the same reasons.
On claim 18, Liu cites: 
The fluid telemetry system of claim 17, wherein said cross-correlating the amplitude contours of each of the detected pressure pulses with the stored pulse contours includes: executing a matching function to determine correlation curves for each of the stored pulse contours across a set of the detected pressure pulses; determining peak values for each of the correlation curves; and determining data symbols for each of the detected pressure pulses based on comparing the peak values for each of the correlation curves. Figures 12, 13, and [0073, 76, 77, and 78] discloses using pressure peaks for encoding and decoding telemetry data. 
On claim 22, Liu cites: 
The fluid telemetry system of claim 13, wherein said pulse position modulating comprises modulating separations between pressure pulses. See the rejection of claim 10 which discloses the same subject matter as claim 22 and is rejected for the same reasons. 
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being obvious over Liu et al., U.S. 2015/0330217 in view of Ortiz et al., U.S. 2014/0340991, and Rivera-Rios et al., WO2017/164867 (hereinafter, 867).
On claim 8, Liu cites except:
The method of claim 3, wherein decoding amplitude contours of each of the detected pressure pulses comprises: 
generating a frequency domain representation of the detected pressure pulses; and for each of the frequency domain representations of the detected pressure pulses, calculating a phase value at a specified frequency value or frequency bin; and determining a data symbol based on comparison of the calculated phase value with a threshold value. Liu, [0073 and 76] discloses using APSK (amplitude and phase shift keying), which is a time-domain representation of detected pressure signals for transmitting data. Liu doesn’t disclose using frequency domain representation to detect pressure pulses. 
In the same art of wellbore data collecting, 867 [0054] discloses an embodiment in which data signals are collecting in the frequency-domain as defined by amplitude and phase of each frequency. 
It would have been obvious at the time the claimed invention was filed to modify Liu using the data transfer technique disclosed in 867 such that the claimed invention is realized. 
867 discloses a known way to communicate data using frequency domain detection and one of ordinary skill in the art would have substituted this mode in place of the APSK modulation disclosed in Liu and the results of the substitution would have predicted the claimed invention. 
On claim 20, Liu and 867 cites:
 The fluid telemetry system of claim 15, wherein decoding amplitude contours of each of the detected pressure pulses comprises: generating a frequency domain representation of the detected pressure pulses; and 
for each of the frequency domain representations of the detected pressure pulses, calculating a phase value at a specified frequency value or frequency bin; and 
determining a data symbol based on comparison of the calculated phase value with a threshold value. See the rejection of claim 8 which discloses the same subject matter as claim 20 and is rejected for the same reasons. 
Claims 11, 23, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being obvious over Liu et al., U.S. 2015/0330217 in view Ortiz et al., U.S. 2014/0340991 and Guedes et al, U.S. 2021/0247538.
On claim 11, Liu cites except as indicated:
The method of claim 1, further comprising: 
receiving a data stream; 
dividing the data stream into a first sub-stream and a second sub-stream; and 
wherein said generating modulated pressure pulses comprises, modulating the first sub-stream using pulse shape modulation; and modulating the second sub-stream using pulse position modulation (see Liu in the rejection of claim 10).
Regarding the excepted claim limitations, Liu doesn’t disclose this feature. 
In the same art of bore telemetry communications, Ortiz, the Abstract, [0019 and 35] discloses an embodiment which differential pulse position modulation is used in wellbore operations. Furthermore, Guedes, [0133] discloses using acoustic measurements which are interleaved, the interleaving (which is another word for “multiplexing”) allows for separation and recombining of different signals from different emitters to be communicated to the cited toolstring.
It would have been obvious at the time the claimed invention was filed to modify Liu to utilize the pulse modulation schemes disclosed in Ortiz and communicated through Guedes’s interleaving embodiment such that the claimed invention is realized. Ortiz discloses a known additional version of pulse modulation while Guedes discloses a known way to multiplex different and one of ordinary skill in the art would have incorporated such a feature allow for different data streams and therefore, higher data throughput. 
On claim 23, Liu, Ortiz, and Guedes cites: 
The fluid telemetry system of claim 13, further comprising: a receiver telemetry module configured to, receive a data stream; and divide the data stream into a first sub-stream and a second sub-stream. See the rejection of claim 11 which discloses the same subject matter as clam 23 and is rejected for the same reasons. 
On claim 24, Liu, Ortiz, and Guedes cites: 
The fluid telemetry system of claim 23, wherein generating modulated pressure pulses comprises: modulating the first sub-stream using pulse shape modulation; and modulating the second sub-stream using pulse position modulation.
See the rejection of claim 11 which discloses the same subject matter as claim 24 and is rejected for the same reasons.
On claim 26, Liu cites except:
The method of claim 11, further comprising modulating the first sub-stream using
pulse shape modulation at least partially in parallel to modulating the second sub-stream using pulse position modulation.
In the rejection of claim 11, Liu and Ortiz discloses an embodiment wherein data streams include pulse position modulation or pulse width modulation. Furthermore, Guedes discloses an embodiment in which such signals are interleaved in a borehole operation. None of the above citations discloses a first sub-stream using pulse shape modulation and a second sub-stream using pulse position modulation. 
However, it would have been obvious at the time the claimed invention was filed to try and include an embodiment wherein the claimed invention is realized. Pulse position modulation and pulse width modulation are known but limited examples of signal transmission types. Therefore, the likelihood of having an embodiment including two channels which also includes the above modulation types meeting the claimed invention would have been met with predictable results.
On claim 27, Liu, Ortiz, and Guedes cites:
The fluid telemetry system of claim 24, further comprising modulating the first
sub-stream using pulse shape modulation at least partially in parallel to modulating the second sub-stream using pulse position modulation. See the rejection of claim 26, which discloses the same subject matter as claim 27 and is therefore rejected for the same reasons articulated in the rejection of claim 26. 
Allowable Subject Matter
Claims 4, 7, 12, 16, 19, and 25 are objected to for depending on a rejected claim but would be otherwise allowable if amended into their respective independent claims. 
Reasons for Allowance
Claim 4 claims in part: “computing time derivatives of the amplitude contours; and for each time derivative, determining at least one of a maxima differential or a minima differential; and decoding a corresponding data symbol based on the at least one of a maxima differential or minima differential.” The closest reference of record to Moriarty, EP 0916807A2, discloses in figure 7 and [0039] discloses a similar invention in which pressure pulses are used to provide data signal transmission using a rotary valve modulator. Figure 7 shows an analysis of a pressure curve and the flow area related to the operation of the rotary valve wherein element 102 represents the minima of curve 90. There is no disclosed “maxima” of curve 90, however, it is assumed the peak 104 is the maxima of curve 90. The flow curve 92 is inversely related to the pressure curve 90, and 92’s minima and maxima are respectively described as elements 98 and 100. The pressure differential, which is shown on the “y-axis” of the graph, is described in terms of the open position of the rotary valve, as seen in the “x-axis.” This is different from the claimed “time derivative.” This is different from the Moriarty. No other references with respect to this aspect to claim 4 has been found. Thus, it is reasoned that claim 4 is allowable subject matter. Claim 16 is also allowable subject matter for the same reasons articulated for the argument for allowability of claim 4. 
Claim 12, which depends on claim 11, claims in part, “demultiplexing the data stream in an interleaved manner based on relative data density capacity of the pulse shape modulation and pulse position modulation.” Claim 11 included an embodiment in which both Liu and Pillai each disclosed pulse shaped modulation and pulse position modulation. Furthermore, Mahmoud et al., U.S. 2016/0245078, [0029], discloses the use of an interleaver to allow communications of two different encoded data streams. However, claim 12 also requires the interleaving of the two data streams based on the data density capacity of each respective data stream. In other words, “demultiplexing in an interleaved manner” is dependent on the data density capacity (or data amount handling capability) of the two data streams. No references were disclosed addressing this function. Alternatively, even if another reference addressing this issue were found, the amount of references applied as a possible rejection to claim 12 wouldn’t be considered reasonable since it is believed that one of ordinary skill in the art would have envision this invention through four or more references. Claim 25 is also allowable subject matter for the same reasons articulate for the argument for allowability of claim 12. 
Claim 7 claims, “wherein decoding amplitude contours of each of the detected
pressure pulses comprises: for each of the detected pressure pulses, determining maxima, minima, and trailing peaks; calculating a peak-to-peak over trailing peak ratio based on the determined maxima, minima, and trailing peaks; and determining a data symbol based on comparison of the determined peak-to-peak over trailing peak ratio with a threshold value.” Liu, [0033] discloses at least obtaining telemetry data from mud pulses. However, Liu, does not disclose analyzing the above pressure pulses in the manner claimed. Furthermore, a search for relevant art did not show any references including elements analogous to the claim limitations. It is believed this claim is sufficiently narrow for allowability. Claims 16 and 19 are also allowable subject matter for the same reasons articulate for the argument for allowability of claim 7. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683